     Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


VIRGINIA L. GIUFFRE,

           Plaintiff,                   Case No.: 19 Civ. 3377 (LAP)

v.

ALAN DERSHOWITZ,

           Defendant.




     RESPONSES AND OBJECTIONS OF NON-PARTY BOIES SCHILLER
      FLEXNER LLP TO ALAN DERSHOWITZ’S RULE 45 SUBPOENA
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 2 of 13




       Pursuant to Federal Rules of Civil Procedure 30 and 45, Non-Party Boies Schiller Flexner

LLP (“BSF”) provides the following Responses and Objections to the Subpoena to Produce

Documents, Information, or Objects, or To Permit Inspection of Premises in a Civil Action,

served on December 5, 2019, by Alan Dershowitz (the “Subpoena”), as follows:

                                   GENERAL OBJECTIONS

       1.      BSF objects to the Subpoena to the extent that it attempts to impose obligations

on BSF beyond those imposed or authorized by the Federal Rules of Civil Procedure, the Local

Civil Rules of the Southern District of New York, or any applicable order of the Court.

       2.      BSF objects to the Subpoena to the extent that its uses or contains words or

phrases that are vague and/or ambiguous.

       3.      BSF objects to the Subpoena to the extent that it seeks the disclosure of

information that is not within the scope of Federal Rule of Civil Procedure 26, not relevant,

material or necessary to this action, and not likely to lead to the discovery of admissible

evidence.

       4.      BSF objects to the Subpoena to the extent it seeks information not in BSF’s

possession, custody, or control.

       5.      BSF objects to the Subpoena insofar as it seeks the disclosure of information that

is subject to the terms of confidentiality or non-disclosure agreements with third parties and/or

would violate the privacy interests of others. To the extent that BSF agrees to disclose

information in response to the Subpoena, such disclosure shall be subject to and contingent upon

appropriate notice to and/or consent from such third parties.




                                                  1
       Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 3 of 13




        6.        BSF objects to the Subpoena to the extent it seeks personal and private

information of any individual, the disclosure of which is prohibited by federal, state or local law,

rule or regulation.

        7.        BSF objects to the Subpoena to the extent that it is unreasonably cumulative,

duplicative, or redundant.

        8.        In responding to these Subpoena, BSF does not waive or intend to waive its right

to object to the admission of any answer in evidence at any proceeding, hearing, or trial. BSF

reserves the right to object on all grounds to the introduction of any evidence covered or referred

to in the responses below.

        9.        BSF objects to the Subpoena to the extent that it is disproportionate to the needs

of the case.

        10.       BSF objects to the Subpoena to the extent that they call for the disclosure of

information learned from documents prepared in anticipation of litigation, that constitutes or

reflects attorney work-product, that contains privileged attorney-client communications,

including privileged information or documents shared with entities with which BSF holds or held

a common interest, or that is otherwise protected from disclosure under applicable privileges,

laws, or rules.

        11.       BSF objects to the Subpoena to the extent that it seeks the disclosure of

information, or the production of documents, that would not be admissible pursuant to Federal

Rule of Evidence 408.

        12.       BSF objects to the Subpoena to the extent that it is duplicative of documents or

subpoenas that were served or will be served by or on other parties in the above-captioned case,

including but not limited to requests for production to the Plaintiff in this action.




                                                    2
       Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 4 of 13




        13.    BSF objects to the Definitions of “You,” “Your” and “BSF” as overbroad.

Consistent with Local Civil Rule 26.3, BSF will construe these phrases to exclude other non-

affiliated persons acting at the direction, under the control of, or on behalf of BSF.

        14.    BSF objects to the Definition of “Giuffre” as overbroad. Consistent with Local

Civil Rule 26.3, BSF will construe this phrase to exclude other non-affiliated persons acting at

the direction, under the control of, or on behalf of Plaintiff.

        15.     BSF objects to the Definition of “concerning” as overbroad, and will construe the

phrase consistent with Local Civil Rule 26.3.

        16.     BSF objects to Instructions 2-5. Any productions will be made in accordance

with a protocol to be agreed upon.

        17.     BSF objects to Instruction 9, and will produce a privilege log only if ordered to do

so by the Court, upon a timeline to be determined by the Court.

        18.     BSF objects to Instruction 14 as unduly burdensome, as it spans a 22-year period.

        19.     BSF objects to the Subpoena on the grounds and to the extent that it uses terms

not defined in the “Definitions.” The objections to any defined term are incorporated by

reference at every instance of the use of that term in the Subpoena.

        20.     BSF’s investigation and development of all facts and circumstances relating to

this action is ongoing. These responses and objections are made without prejudice to, and are

not a waiver of, BSF’s rights to rely on other facts or documents in responding to the Subpoena.

        21.     BSF expressly reserves the right to supplement, clarify, revise, or correct any or

all of the objections herein, and to assert additional objections or privileges, in one or more

subsequent supplemental response(s).




                                                   3
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 5 of 13




       22.     BSF expressly reserves its right to move to quash or modify the Subpoena

pursuant to Fed. R. Civ. P. 45(d)(3).

       23.     BSF objects to the Subpoena in its entirety because Dershowitz has made no

attempt to or arrangement for the compensation of BSF for its costs to be incurred in complying

with the Subpoena. The costs will be substantial, and the cost of compliance should be borne by

the party requiring such compliance. BSF gives notice that if it is required to comply with any

part of the Subpoena, it will seek a cost-shifting order to relieve it of the undue burden and

expense of compliance.

       24.     By agreeing to produce documents in response to a request, BSF is not

representing that such documents actually exist or can be identified following a reasonable and

diligent search.

       25.     By objecting to a request, BSF is not representing that such documents actually

exist or can be identified following a reasonable and diligent search.

                         SPECIFIC RESPONSES AND OBJECTIONS

DOCUMENT REQUEST NO. 1. All Documents concerning Communications between BSF

and Giuffre concerning Dershowitz.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 1.

        BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client




                                                  4
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 6 of 13




communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 2. All Documents concerning Communications between BSF

and Giuffre concerning Wexner.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 2.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 3. All Documents concerning Communications between BSF

and Wexner.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 3.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,




                                                  5
       Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 7 of 13




and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 4. All Documents concerning Communications between BSF

and any media outlet concerning Giuffre and/or Dershowitz.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 4.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request as vague and ambiguous, as the term “media outlet” is undefined. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.




                                                  6
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 8 of 13




       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 5. All Documents concerning Communications between BSF

and any journalist, reporter and/or author concerning Giuffre and/or Dershowitz.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 5.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 6. All Documents concerning Communications between BSF

and the individual known as Patrick Kessler.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 6.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,




                                                  7
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 9 of 13




that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 7. All Documents concerning Communications between BSF

and Stanley Pottinger concerning the individual known as Patrick Kessler.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 7.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 8. All Documents concerning Communications between BSF

and the New York Times, and/or other media outlets, concerning the individual known as Patrick

Kessler.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 8.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to




                                                  8
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 10 of 13




this request as vague and ambiguous, as the term “media outlet” is undefined. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 9. All Documents concerning Communications between BSF

and law enforcement concerning the individual known as Patrick Kessler.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 9.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.



                                                  9
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 11 of 13




DOCUMENT REQUEST NO. 10. All Documents concerning Communications between BSF

and any of the following individuals, their agents, representatives, all persons acting on their

behalf, and any and all persons associated with, affiliated with, or controlled by them:

        a. Epstein;

        b. Wexner;

        c. Ghislaine Maxwell;

        d. Bill Richardson;

        e. George Mitchell;

        f. Thomas Pritzker;

        g. Glenn Dubin;

        h. Prince Andrew;

        i. Ehud Barak;

        j. Marvin Minsky;

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 10.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which

BSF holds or held a common interest. BSF objects to this request to the extent that it calls for

the production of documents equally available to Dershowitz.




                                                 10
      Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 12 of 13




       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 11. All Documents concerning any confidentiality agreement,

settlement agreement, or other contractual agreement of any kind between Giuffre and any of the

following individuals:

       a. Epstein;

       b. Wexner;

       c. Ghislaine Maxwell;

       d. Bill Richardson;

       e. George Mitchell;

       f. Thomas Pritzker;

       g. Glenn Dubin;

       h. Prince Andrew;

       i. Ehud Barak;

       j. Marvin Minsky;

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 11.

       BSF incorporates its General Objections as though fully set forth herein. BSF objects to

this request on the grounds that it calls for the production of documents irrelevant to this

litigation. BSF objects to this request on the grounds that it is overbroad, unduly burdensome,

and not proportionate to the needs of this action. BSF objects to this request on the grounds that

it seeks disclosure of information learned from documents prepared in anticipation of litigation,

that constitutes or reflects attorney work-product, and that contains privileged attorney-client

communications, including privileged information or documents shared with entities with which




                                                 11
     Case 1:19-cv-03377-LAP Document 125-9 Filed 05/29/20 Page 13 of 13




BSF holds or held a common interest. BSF objects to this request to the extent that it calls for

the production of documents equally available to Dershowitz.

       In accordance with Rule 34(b)(2)(C), BSF states that it is withholding all responsive

documents on the basis of the objections contained herein.

DOCUMENT REQUEST NO. 12. All engagement letters between BSF and Giuffre.

SPECIFIC RESPONSES AND OBJECTIONS TO DOCUMENT REQUEST NO. 12.

       BSF incorporates its General Objections as though fully set forth herein.

       BSF objects to this request on the grounds that it calls for the production of documents

irrelevant to this litigation. BSF objects to this request on the grounds that it seeks disclosure of

information learned from documents prepared in anticipation of litigation, that constitutes or

reflects attorney work-product, and that contains privileged attorney-client communications,

including privileged information or documents shared with entities with which BSF holds or held

a common interest.

        Subject to its General and Specific Objections, BSF will produce all engagement letters

between BSF and Giuffre.



DATED: January 10, 2020                        BOIES SCHILLER FLEXNER LLP



                                                'thU.&dL
                                                Michael Brille
                                                Boies Schiller Flexner LLP
                                                1401 New York Ave., NW
                                                Washington, DC 20005
                                                (202) 237-2727




                                                  12
